Case 4:16-cv-04057-KES Document 217 Filed 11/29/19 Page 1 of 4 PageID #: 2079


 Prisoner IF? 6/15




                                   UNITED STATES DISTRICT COURT

                                      DISTRICT OF SOUTH DAKOTA

                                                                  DIVISION


                                                                                 eiv,
 6\]!fj'STbri
           '         Plaintiff/Petitioner,

           vs.
                                                                              NOTICE OF APPEAL




                     Defendant/Respondent.


           Notice is hereby given that Chk/'iThf^                            Plaintiff/Petitioner above
  named, hereby appeals to the United States Court of Appeals for the Eighth Circuit from the
  ■xrjO                                        (Judgment, Order, etc.) entered in this action on the
    /y         day of A/oi/g/^/5             20 / f .


           Dated this            . day of.



                                                                      .PlaintiffZPetitioner:(Pro-Se); - V.- ..

                                                                       /y/Z Cjom SY             .   \
                                                                       Address    '

                                                                                           .<n
                                                                      City              State       Zip Code
Case 4:16-cv-04057-KES Document 217 Filed 11/29/19 Page 2 of 4 PageID #: 2080
 Case 4:16-cv-04057-KES Document 205 Filed 11/18/19 Page 1 of 2 Page!D #: 1988


                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION



  WINSTON GREY BRAKEALL,                             4:16-CV-04057-KES


                    Plaintiff,

              vs.
                                                        JUDGMENT


  DERRICK BIEBER, UNIT MANAGER AT
  SDSP; IN HIS INDIVIDUAL CAPACITY;
  TIM MEIROSE, UNIT MANAGER AT
  SDSP; IN HIS INDIVIDUAL CAPACITY;
  rYan vanderaa, sddoc employee
  EMPLOYED AT SDSP, JPA, AND/OR
  UNIT C IN SIOUX FALLS, SOUTH
  DAKOTA IN HIS INDIVIDUAL CAPACITY;
  WILLIAM ALLEN, CORRECTIONAL
   OFFICER WITH THE RANK OF
  CORPORAL AT SDSP; IN HIS
  INDIVIDUAL CAPACITY; LT. R. BROWN,
  SDDOC EMPLOYEE EMPLOYED AT
   SDSP, JPA, AND/OR UNIT C IN SIOUX
   FALLS, SOUTH DAKOTA; IN HIS
   INDIVIDUAL CAPACITY; MAJOR STEVE
   BAKER, SDDOC EMPLOYEE
   EMPLOYED AT SDSP, JPA, AND/OR
   UNIT C IN SIOUX FALLS, SOUTH ,
   DAKOTA; IN HIS-INDM
   CAPACITY; AND LT. CHAD ROTERT-,
   SDDOC EMPLOYEE EMPLOYED AT
   SDSP, JPA, AND/OR UNIT C IN SIOUX
   FALLS, SOUTH DAKOTA; IN HIS
   INDIVIDUAL CAPACITY;

                    . Defendants.
Case 4:16-cv-04057-KES Document 217 Filed 11/29/19 Page 3 of 4 PageID #: 2081
 Case 4;16-cv-04057-KES Document 205 Filed 11/18/19 Page 2 of 2 PagelD #: 1989


       Under the Order Granting in Part and Denying in Part Defendants'
 Motion for Summary Judgment and Order on Substitution, it is
       ORDERED, ADJUDGED, AND DECREED that summary judgment is
 grantefl in favor of Mike Leidholt, Robert Dooley, Darin Young, and Tim
 Meirose.

             DATED.November 18, 2019.

                                            BY THE COURT:

                          I                   ■   .      ■




                                            /s/ Karen E. Scbreier
                                            KAREN E. SCHREIER
                                            UNITED STATES DISTRICT JUDGE
Case 4:16-cv-04057-KES Document 217 Filed 11/29/19 Page 4 of 4 PageID #: 2082




        f-r




                                                    trictCo"''
                                      BniW'^^^eCteA rooio^^*
                                       Of6^'=ltLs^'rS
                                       SJSS""«'
                                                                                ,11,.V'IW""|*'"
